741 N.W.2d 346 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Nelson COBAS, Defendant-Appellant.
Docket No. 134731. COA No. 278650.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the application for leave to appeal the August 3, 2007 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motions for immediate consideration, peremptory reversal, and for the appointment of counsel are DENIED.